Name: Commission Regulation (EEC) No 187/90 of 25 January 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 1 . 90 Official Journal of the European Communities No L 21 /45 COMMISSION REGULATION (EEC) No 187/90 of 25 January 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council 'Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (') and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3868/89 (2) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3868/89 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 February 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7 . 10 . 1989, p . 1 . O OJ No L 374, 22. 12. 1989 , p. 51 . No L 21 /46 26. 1 . 90Official Journal of the European Communities ANNEX to the Commission Regulation of 25 January 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 6 from 5 to 11 February 1990 Week No 7 from 12 to 18 February 1990 Week No 8 from 19 to 25 February 1990 Week No 9 from 26 February to 4 March 1990 01041090 (') 130,317 132,070 133,330 134,697 0104 20 90 0) 130,317 132,070 133,330 134,697 0204 10 00 (2) 277,270 281,000 283,680 286,590 0204 21 00 (2) 277,270 281,000 283,680 286,590 0204 22 10 0 194,089 196,700 198,576 200,613 0204 22 30 (2) 304^997 309,100 312,048 315,249 0204 22 50 0 360,451 365,300 368,784 372,567 0204 22 90 (2) 360,451 365,300 368,784 372,567 0204 23 00 (2) 504,631 511,420 516,298 521,594 0204 50 11 (2) 277,270 281,000 283,680 286,590 0204 50 13 (2) 194,089 196,700 198,576 200,613 0204 50 15 (2) 304,997 309,100 312,048 315,249 0204 50 19 (2) 360,451 365,300 368,784 372,567 0204 50 31 (2) 360,451 365,300 368,784 372,567 0204 50 39 (2) 504,631 511,420 516,298 521,594 0210 90 11 (3) 360,451 365,300 368,784 372,567 0210 90 19 (3) 504,631 511,420 516,298 521,594 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (*) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.